McInerney, J.
The defendants were charged with and convicted of disorderly conduct tending to a breach of the peace in that they did “ annoy and interfere with deponent and deponent’s business, the defendants following deponent from customer to customer, and defendants recording addresses of deponent’s customers in book; in violation of section 722, subdivision 2 of the Penal Law.”
It is questionable if the complainant understood what was meant when he was asked if the defendants bad annoyed him and when he responded that they did not but that “ he was scared.” It seems to ine that the actions of the defendants in following the complainant in the manner described did interfere with and was offensive to the complainant and tended to cause a breach of the peace and I believe the magistrate was justified in finding the defendants guilty.
Herbert, J., concurs.